PER CURIAM.
We grant George Masaitis’ petition for ha-beas corpus to file a belated appeal because the trial court’s order denying his motion for post-conviction relief did not inform him of his right to appeal within thirty days of rendition of the order.
We affirm the trial court’s order denying appellant’s motion for rule 3.850 relief. Appellant waived his double jeopardy protection when he entered into a plea bargain with the State to plead guilty to nine counts of indecent assault on a child under the age of sixteen in exchange for concurrent fourteen year sentences and the nolle prosequi of Count VI. See Colson v. State, 717 So.2d 554 (Fla. 4th DCA 1998).
AFFIRMED.
DELL, FARMER and SHAHOOD, JJ., concur.